Citation Nr: 1328341	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-09 389	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Competency of the Veteran to handle disbursement of VA 
funds.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1968 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2011 rating decision by the St. 
Paul, Minnesota, Regional Office of the Department of 
Veterans Affairs (VA), which determined that the Veteran was 
incompetent to handle disbursement of VA funds.  The agency 
of original jurisdiction over the current appeal is the 
Muskogee, Oklahoma, VA Regional Office (RO).


FINDINGS OF FACT

In August 2013, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant requesting a withdrawal of his appeal of an August 
2011 rating decision that determined that he was incompetent 
to handle disbursement of VA funds, which is currently in 
appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appeal was certified to the Board 
in May 2013.  After it was transferred to the custody of the 
Board in June 2013, but prior to promulgation of an 
appellate decision, the appellant, in written correspondence 
dated in July 2013 and received by the Board in August 2013, 
expressly withdrew his appeal of the August 2011 rating 
decision that determined that he was incompetent to handle 
disbursement of VA funds; hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal of the August 2011 rating decision, with respect 
to the determination that the Veteran is incompetent to 
handle disbursement of VA funds, is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


